—Per Curiam.
Respondent was admitted to practice by this Court in 1990. He maintains an office for .the practice of law in New Jersey, where he was admitted in 1989.
By order dated June 27, 2002, the Supreme Court of New Jersey publicly reprimanded respondent for failure to abide by a client’s decision and for failure to act with reasonable dili*775gence and promptness in representation of the client. Respondent consented to the discipline.
Petitioner moves for an order imposing reciprocal discipline upon respondent (see 22 NYCRR 806.19). Respondent has not replied to the motion.
Under the circumstances presented, we grant petitioner’s motion and reciprocally censure respondent (see e.g. Matter of Mahoney, 166 AD2d 869 [1990]).
Mercure, J.P., Peters, Spain, Carpinello and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.